DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Pursuant to communications filed on 20 March 2019, this is a First Action Non-Final Rejection on the Merits.  Claims 1-7 are currently pending in the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 March 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu et al (US 2013/0030570 A1, hereinafter Shimizu).
Regarding claim 1, Shimizu discloses a picking system comprising: 
a picking robot (Figures 1 & 2, robot device 100) for gripping a target (i.e. target object) (at least as in paragraphs 0090 and 0158-0159, wherein a target object is handled (i.e. gripped) by the robot); 
an operation unit (Figure 3, microphone 323, user interface (UI)) for an operator to perform a remote operation of the picking robot (Figure 3; at least as in paragraph 0083, wherein the “robot device 100 can receive task instruction by an audio input of a user, for example, from the microphone 323” and further wherein “the robot device 100 
a learning unit (Figure 4, optimum posture acquisition unit 407) that learns a movement of the picking robot when the target is gripped by the remote operation (Figure 4 & 11; at least as in paragraphs 0095, 0105-0112 and 0134-0139, wherein the robot learns/registers the optimum posture for a target object within an environment, and specifically how to handle said target object to place the target object in the correct/optimum posture); and 
an assisting unit that (Figure 4, object posture determination unit 410) assists the remote operation based on a learning result of the learning unit (Figures 4 & 14; at least as in paragraphs 0103 and 0147-0151, specifically wherein the object posture determination unit 410 determines a control amount for operating or correcting a position/posture of the target object so that the target object is in a correct position/posture).
Regarding claim 2, Shimizu further discloses wherein the picking robot includes an arm portion, and a gripper that is connected to the arm portion and grips the target (Figures 1 & 2; at least paragraphs 0075-0077, specifically as shown in the referenced Figures), and wherein the assisting unit manipulates the arm portion based on the learning result, so that the gripper moves to a vicinity of the target (Figures 4 & 14; at least as in paragraphs 0103 and 0147-0151, wherein the object posture determination unit 410 grasps the object by controlling the arm/hand along the calculated trajectory through the drive control unit 312).
Regarding claim 3, Shimizu further discloses wherein the picking robot includes an arm portion, and a gripper that is connected to the arm portion and grips the target (Figures 1 & 2; at least paragraphs 0075-0077, specifically as shown in the referenced Figures), and wherein the assisting unit presents the operator information for guiding the gripper to a vicinity of the target based on the learning result (Figures 4 & 14; at least as in paragraphs 0103 and 0147-0151, wherein the object posture determination unit 410 grasps the object by controlling the arm/hand along the calculated trajectory through the drive control unit 312).  Examiner notes wherein given the broadest reasonable interpretation of the currently provided claim language, the claimed phrase of “presents the operator information for guiding the gripper to a vicinity of the target…” correlates to seeing the robot arm/hand move along the calculated trajectory as the robot arm/hand approaches the target object, as taught in the referenced sections of Shimizu noted herein.
Regarding claim 4, Shimizu further discloses wherein the learning unit learns the movement of the picking robot when the target is gripped for each type of the target (Figure 4 & 11; at least as in paragraphs 0095, 0105-0112 and 0134-0139, wherein the robot learns/registers the optimum posture for a target object within an environment, and further wherein a detected object is searched within an object posture database 409 to determine if the object (and corresponding posture) is known, and if said object is not known, the object is learned and updated in the object posture database 409). 
Regarding claim 5, Shimizu discloses the picking system further comprising: a camera (Figure 3, camera 321) that images the target (Figure 3; at least as in paragraphs 0082, 0091-0093 and 0101-0102), wherein the learning unit learns the movement of the picking robot when the target is gripped using an image obtained by 
Regarding claim 6, Shimizu further discloses wherein the operation state of the picking robot includes a torque and an angle of a joint of the picking robot (Figures 1-3; at least as in paragraphs 0075-0080 and 0084-0087, wherein each of the torques/angles associated with each of the robotic joints are controlled to implement a task to be performed by the robot).
Regarding claim 7, Shimizu discloses a method for controlling a picking system including a picking robot (Figures 1 & 2, robot device 100) for gripping a target (i.e. target object) (at least as in paragraphs 0090 and 0158-0159, wherein a target object is handled (i.e. gripped) by the robot), and an operation unit (Figure 3, microphone 323, user interface (UI)) for an operator to perform a remote operation of the picking robot (Figure 3; at least as in paragraph 0083, wherein the “robot device 100 can receive task instruction by an audio input of a user, for example, from the microphone 323” and further wherein “the robot device 100 may have another task-instruction input means (not illustrated) via a wired link, a wireless link, recording media, or the like.”), the method comprising: 
a learning step of learning a movement of the picking robot when the target is gripped by the remote operation (Figure 4 & 11; at least as in paragraphs 0095, 0105-0112 and 0134-0139, wherein the robot learns/registers the optimum posture for a target object within an environment, and specifically how to handle said target object to place the target object in the correct/optimum posture); and 
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 – Notice of References Cited form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN L SAMPLE whose telephone number is (571)270-5925.  The examiner can normally be reached on Monday-Friday 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN L SAMPLE/Primary Examiner, Art Unit 3664